       Case 2:20-cv-02078-JAR-JPO Document 19 Filed 03/31/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


S.G., individually and as guardian           )
of H.C.,                                     )
                                             )
                       Plaintiffs,           )
                                             )
       vs.                                   )       Case No. 20-2078
                                             )
SHAWNEE MISSION UNIFIED                      )
SCHOOL DISTRICT NO. 512, et al.              )
                                             )
                       Defendants.           )

                               STIPULATION OF DISMISSAL

       Plaintiffs, through counsel of record, gives notice that Defendants Heather Ousley and

Teddy Pendland are hereby voluntarily dismissed pursuant to Rule 41(a)(1)(A)(ii), and all parties

are to bear their own costs and fees.


                                             Respectfully submitted,



                                             DRZ Law, LLC

                                             /s/ Daniel R. Zmijewski
                                             Daniel R. Zmijewski KS #21275
                                             Christopher Dove      KS #21251
                                             8700 State Line Rd., Suite 305
                                             Leawood, KS 66206
                                             P: 913-400-2033
                                             F: 816-523-5667
                                             dan@drzlawfirm.com
                                             chris@drzlawfirm.com

                                             ATTORNEY FOR PLAINTIFFS




                                                 1
       Case 2:20-cv-02078-JAR-JPO Document 19 Filed 03/31/20 Page 2 of 2




                                             /s/ Gregory P. Goheen
                                             Gregory P. Goheen
                                             McANANY, VAN CLEAVE & PHILLIPS, P.A.
                                             10E. Cambridge Circle Drive, 300
                                             Kansas City, Kansas 66103
                                             (913) 371-3838
                                             (913) 371-4722 (F)
                                             ggoheen@mvplaw.com


                                             ATTORNEY FOR DEFENDANTS


                                CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing was filed electronically this 31st day of March
2020. Notice of this filling will be sent to all parties listed below by operation of the court’s
CM/ECF filing system.



                                                     /s/ Daniel R. Zmijewski




                                                2
